Title: Lemuel J. Alston to Thomas Jefferson, 13 February 1810
From: Alston, Lemuel J.
To: Jefferson, Thomas


          
            Dear Sir,
            Washington City 
                     Feby 13th 1810—
          
            Although I must acknowledge it is with some degree of reluctance, founded alone on a principle of fear that you may consider it rather assuming in me; still from a high sense of your well established benevolence of heart & beneficence of disposition, I take the liberty of requesting the favour of you, if convenient (but not otherwise) to furnish me with a Merino ram Lamb the latter part of next Summer or early in the fall, & in case it should meet your approbation, I will send a careful trusty Servant with a suitable vehicle for his safe conveyance from Montacelo to my residence in So Carolina
           I presume one would be scarcely missed out of your Flock, & he would unquestionably be found a great acquisition in my part of the Country, which probably is as well adapted to the raising of Sheep as any other section of the southern States, being Situated both high & dry & fanned by the salubrious breezes from the blue Ridge & Saluda Mountains—however as an evidence of it, our Sheep of the common kind thrive well, grow large & afford abundant fleeces of long, but rather coarse wool.
          In concluding those few lines, arrogating as they may appear, I cannot avoid observing that a donation of the kind would be appreciated in proportion to the consequence of the Donor 
		   & am with very high respect
                   
                  
          
            Dear Sir Your Mt Obdt & Devotd Hble Servant
            L. J. Alston
          
        